C$ cMONEY, INC.


EMPLOYMENT AGREEMENT
 
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this _30th_
day of April 2010, by and between C$ cMONEY, INC., a Delaware corporation (the
“Company”) and David Johnson (“Executive”), to become effective as of May 10,
2010 (the “Effective Date”).
 
 
NOW THEREFORE, in consideration of Executive’s employment by the Company, and
the mutual promises and covenants contained in, and the mutual benefits to be
derived from this Agreement, and to set forth and establish the terms and
conditions upon which Executive shall be employed by the Company, the parties
hereto agree as follows:
 
 
1.           Employment
 
 
The Company hereby employs Executive and Executive hereby accepts such
employment, upon the terms and conditions set forth herein.
 
 
2.           Terms and Conditions of Employment.
 
 
(a)  Executive shall be employed in the position of Chief Financial Officer and,
subject to direction from the President and Chief Executive Officer, shall
supervise, control and be responsible for all accounting, finance, human
resources, and contracts of the Company and any subsidiary of the Company,
including direct supervision of day to day activities of the accounting, finance
and human resources operations of the Company and any subsidiary of the
Company.  Executive shall also perform such related services and duties for the
Company as are from time to time assigned or delegated to him from time to time
by the President and Chief Executive Officer and the Board of
Directors.  Executive shall report directly to the President and Chief Executive
Officer.
 
 

(b)  Throughout his employment hereunder, Executive shall devote his full time,
energy and skill to perform the duties of his employment (reasonable vacations
in accordance with this Agreement and reasonable absences due to illness
excepted), shall faithfully and industriously perform such duties, and shall use
his best efforts to follow and implement all management policies and decisions
of the President and Chief Executive Officer.  The expenditure of reasonable
amounts of time for teaching, personal, charitable, and professional activities,
shall not be deemed a breach of this Agreement provided Executive does not
materially interfere with the services required to be rendered to the Company
hereunder.


3.           Compensation and Benefits.
 
 

As the entire consideration for the services to be performed and the obligations
incurred by Executive hereunder, and subject to the terms and conditions hereof,
during the Term (as defined below) of this Agreement, Executive shall be
entitled to the following:
 
 

--------------------------------------------------------------------------------

 
 
 
(a)           Salary.  Commencing on May 1st , 2010, the Company shall pay
Executive an annual salary of $250,000.00 (the “Annual Salary”). Such Annual
Salary will be pro-rated for any partial employment period, will be payable in
equal semi-monthly installments or at such other intervals as may be established
for the Company’s customary pay schedule.  The Annual Salary is subject to such
incremental increases as the President and Chief Executive Officer may determine
from time to time and approved by the Board of Directors.
 
 
(b)           Bonus.  As additional compensation and as further consideration
for his entering into this Agreement for services to be rendered by Executive,
the Company may pay Executive annually following the end of each fiscal year, a
cash bonus.  Such bonus shall be paid to Executive upon the satisfaction, as
determined by the Board of Directors at its sole discretion, by the Company
of  performance objectives as established by the Board of Directors of the
Company on an annual basis.  Executive shall have the right to direct any
portion of the bonus to be paid into a deferred compensation fund.
 
 
(c)           Incentive Stock Option Plan.  Executive shall be entitled to
participate in the Company’s 2010 Long-Term Incentive Plan.  Promptly following
the execution of this Agreement, the Company shall take all actions necessary to
issue to Executive a Restricted Stock award under the 2010 Long-Term Incentive
Plan of 500,000 shares of the Company’s common stock, vesting 50,000 shares
immediately; 50,000 shares on December 31, 2010; and 100,000 shares on December
31st of each of the following four (4) years.  Notwithstanding the foregoing, if
at any time prior to December 31, 2010, the price of the Company’s common stock
closes above $0.20 per share for a period of thirty (30) consecutive trading
days, then 50,000 of the shares scheduled to vest on December 31, 2010 will
immediately vest.  If, at any time prior to December 31, 2011, the price of the
Company’s common stock closes above $0.35 per share for a period of thirty (30)
consecutive trading days, then 100,000 of the shares scheduled to vest on
December 31, 2011 will immediately vest.  Except as provided below, such award
shall immediately vest on the date of a Change in Control as defined in the
Agreement.  The Company agrees that its failure to obtain shareholder approval
for the issuance of the Restricted Stock award described above within one year
from the date hereof shall be a material breach of this Agreement.
 
 
Any provision herein to the contrary notwithstanding, if acceleration of vesting
of any stock option of award would otherwise result in imposition of an excise
or penalty tax on Executive under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), or any successor provision thereto, the number of
stock options and restricted stock awards as to which vesting is accelerated
shall be reduced, pro rata to their relative value, to the extent necessary to
avoid such excise or penalty tax, provided the value and amount of such
reduction does not exceed the excise or penalty tax avoided.  In applying this
provision, the rules of Code Section 280G and the Treasury Regulations
promulgated thereunder (including any Treasury Regulations providing for
valuation of the acceleration of vesting of stock options and restricted stock)
shall apply.
 
 
(d)           Additional Benefits.  Executive shall be entitled to participate,
to the extent of Executive's eligibility, in any Executive benefit plans made
available by the Company to its Executives during the Term of this Agreement,
including, without limitation, such profit sharing plans, 401K and cafeteria
plans, and health, life, hospitalization, dental, disability or other insurance
plans as may be in effect from time to time.  Such participation shall be in
accordance with the terms established from time to time by the Company for
individual participation in any such plans.
 
 
(e)           Life Insurance.  The Company shall provide Executive with a life
insurance policy in an amount equal to the lesser of (i) twice his Annual Salary
or (ii) the maximum amount allowable under the Company’s life insurance plan.


 
 

--------------------------------------------------------------------------------

 
(f)           Vacation, Sick Leave, and Holidays.  Executive shall be entitled
to four (4) weeks (28 business days?? or delete?) of vacation, and also sick
leave and holidays at full pay in accordance with the Company’s policies
established and in effect from time to time.
 
 
(g)           Deductions.  The Company shall have the right to deduct and
withhold from the compensation due to Executive hereunder, including Executive’s
Annual Salary and Compensation Bonus, if any, such taxes and other amounts as
may be customary or required by law.
 
 

(h)           Change in Control.  A “Change in Control” shall be deemed to have
occurred if (i) a tender offer shall be made and consummated for the ownership
of more than 50% of the outstanding voting securities of the Company, (ii) the
Company shall be merged, consolidated or reorganized with another corporation,
partnership or other entity and as a result of such merger, consolidation or
reorganization less than 50% of the outstanding voting securities of the
surviving or resulting corporation, partnership or other entity shall be owned
in the aggregate by the shareholders of the Company, asdetermined immediately
prior to the consummation of such merger, consolidation or reorganization, (iii)
the Company shall sell all or substantially all of its assets to another
corporation which is not a wholly-owned subsidiary or affiliate in a single
transaction or a series of related transactions, or (iv) a person, within the
meaning of Section 3(a)(9) or of Section 1 3(d)(3) (as in effect on the date
hereof) of the Securities Exchange Act of 1934 (“Exchange Act”), other than any
Executive benefit plan then maintained by the Company, shall acquire more than
30% of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially or of record).  For purposes hereof, ownership of
voting securities shall take into account and shall include ownership as
determined by applying the provisions of Rule 1 3d-3(d)(1)(i) (as in effect on
the date hereof) pursuant to the Exchange Act.
 


4.             Business Expenses.
 
 

The Company shall promptly reimburse Executive for all reasonable out-of-pocket
business expenses incurred in performing Executive's duties hereunder, in
accordance with the Company's policies with respect thereto in effect from time
to time (including without limitation policies regarding prior consent for
significant expenditures), provided that Executive promptly furnishes to the
Company adequate records and other documentary evidence required by all federal
and state statutes and regulations issued by the appropriate taxing authorities
for the substantiation of each such business expense as a deduction on the
federal and state income tax returns of the Company.
 
 

5.           Term and Termination.
 
 

(a)           Term.  The term of this Agreement (the “Term”) shall commence on
the Effective Date of this Agreement, and subject to earlier termination as
provided below, and except for the provisions of this Agreement which, by their
terms, continue in force beyond the termination hereof, shall end on May 1,
2012.
 
 
(b)           Termination on Death and for Cause.  This Agreement, and
Executive’s employment hereunder, shall terminate upon Executive’s death and is
otherwise immediately terminable for cause (as defined below) upon written
notice from the Company to Executive.  As used in this Agreement, “cause” shall
include: (i) habitual neglect of or deliberate or intentional refusal to perform
any of  Executive’s duties or obligations under this Agreement or to follow
Company policies or procedures following written notification by the President
and Chief Executive Officer or the Board of Directors to Executive of his
failure to perform such duties or obligations or to follow such policies or
procedures and a ten (10) day period for Executive to cure the failure set forth
in such written notification; (ii) fraudulent or criminal activities; (iii) any
grossly negligent act or omission; (iv) deliberate breach of Company rules
resulting in material loss or damage to the Company, or intentional or negligent
unauthorized disclosure of Company trade secrets or confidential information; or
(v) if Executive fails to fulfill the annual performance goals and objectives,
which shall be mutually determined by Executive and the President and Chief
Executive Officer.  A determination whether Executive’s actions justify
termination for cause and the date such termination is effective shall be made
by the President, Chief Executive Officer, and the Board of Directors in their
sole discretion.  However, if Executive’s employment is terminated for cause
under this Subsection, the Company shall pay to Executive a severance payment in
the amount equal to three (3) months of the salary then payable to Executive
pursuant to Section 3(a) hereof on the date of termination, but not more than
the portion of the Annual Salary left to be paid during the remainder of the
Term.  This severance payment shall be made according to the terms and
conditions in Section 5(d)(i) below.


 
 

--------------------------------------------------------------------------------

 
(c)           Termination for Disability.  The President and Chief Executive
Officer may terminate this Agreement, upon written notice to Executive, for the
“disability” (as defined below) of Executive at the expiration of a consecutive
twenty-six (26) week period of disability if the President and Chief Executive
Officer determines in their sole discretion that Executive’s disability will
prevent Executive from substantially performing Executive’s duties
hereunder.  As used in this Agreement, “disability” shall be defined as (i)
Executive’s inability, by reason of physical or mental illness or other cause,
to perform substantially Executive's duties hereunder; or (ii), in the
discretion of the President and Chief Executive Officer, as it is defined in any
disability insurance policy in effect at the Company during the time in
question.  Executive shall receive full compensation, benefits, and
reimbursement of expenses pursuant to the terms of this Agreement from the date
disability begins until the date Executive receives notice of termination under
this paragraph or until Executive begins to receive disability benefits pursuant
to a Company disability insurance policy in an amount comparable to Executive’s
salary, whichever occurs first.
 
 

(d)           Termination Without Cause or for Good Reason. The Company may
terminate Executive’s employment hereunder at any time during the Term for any
reason other than for “cause” (as defined above) by giving Executive at least
ten (10) days written notice, and Executive may terminate his employment at any
time for “good reason” (as defined below) by giving the Company at least ten
(10) days written notice.  If Executive’s employment is terminated pursuant to
the preceding sentence, the Company shall pay to Executive all salary and
bonuses accrued up to and including the date of termination, all unused vacation
and all unreimbursed expenses which are reimbursable pursuant to Section 4
incurred prior to such termination.  As used in this Agreement, “good reason”
shall be defined as (i) the material breach of this Agreement by the Company,
(ii) the assignment of Executive without their consent to a position,
responsibilities or duties of a materially lesser status or degree of
responsibility than their position, responsibilities, or duties as stated in
this Agreement, or (iii) any reduction of the Annual Salary without Executive’s
consent. In addition, in the event of such termination without cause or for good
reason, the Company shall have the following duties:


(i)           The Company shall pay to Executive a severance payment in an
amount equal to six (6) months of the salary then payable to Executive pursuant
to Section 3(a) hereof on the date of termination, but not more than the Salary
left to be paid during the remainder of the Term (the “Severance Payment”).  The
Severance Payment shall be paid in approximately equal bi-weekly installments,
or at such other intervals as may be established for the Company's customary pay
schedule, at the annual rate of Executive’s Salary on the date of termination;
 
 

(ii)           The Company shall pay to Executive all deferred compensation, if
any, owed to Executive, under any other agreement in a single lump sum payment
immediately following termination.  However, any amounts owed under a 401(k) or
other plan qualified under the Internal Revenue Code shall be paid in accordance
with the terms and provisions of such plans;
 
 

(iii)           All outstanding stock options allocated to Executive which would
have been vested at the end of the Term had Executive remained employed by the
Company to the end of the Term, shall be immediately vested, subject to the
restrictions that may apply under the law including restrictions applicable to
any options granted under the Company’s 2010 Long-Term Incentive Plan; and
 
(iv)           Executive shall no longer be subject to the covenants and
agreements not to compete under Section 6 of this Agreement following the date
of termination under this Section 5(d).
 
 
(e)           Mutual Voluntary Termination.  The parties may mutually agree in
writing to terminate this Agreement.  In such event, Executive agrees, at the
Company’s request, to continue providing services for a requested period of time
up to, but not more than, six months after such voluntary termination (the
“Transition Period”) to facilitate transition.  Executive shall be an
independent contractor and not an employee during the Transition Period and
shall be available to assist in the transition during such period.  During the
Transition Period, Executive shall receive compensation equal to 110 percent of
the Salary at the time of the voluntary termination.  Payment of such
compensation shall be made at least monthly.  It is understood and agreed that
Executive, during the Transition Period, may be seeking other opportunities and
will not be devoting 100 percent of his time to the affairs of the Company.  The
Company may elect to terminate the independent contractor relationship with
Executive prior to the end of the Termination Period once Executive accepts a
full time position with another company.
 
 
(f)           Effect of Termination.  In the event Executive’s employment is
terminated hereunder, all obligations of the Company and all obligations of
Executive shall cease except as otherwise provided herein.  Upon such
termination, Executive or Executive’s representative or estate shall be entitled
to receive only the compensation, benefits, and reimbursement earned or accrued
by Executive under the terms of this Agreement prior to the date of termination
computed pro rata up to and including the date of termination, but shall not be
entitled to any further compensation, benefits, or reimbursement from such date,
except as otherwise provided herein.
 
 

--------------------------------------------------------------------------------

 

6.           Covenant Not to Compete
 
 
(a)           Covenant.  In exchange for providing to him Confidential
Information, as defined below in Section 7 and as a means of enforcing the
obligation to protect that Confidential Information, Executive hereby covenants
and agrees that during the Term and for a period of one (1) year thereafter, he
will not, except as a director, officer, executive or consultant of the Company,
or any subsidiary or affiliate of the Company, directly or indirectly own,
manage, operate, join, control, or participate in the ownership, management,
operation or control of, or be connected with (as director, officer, executive,
consultant, agent, independent contractor of otherwise) in any other manner with
any business engaged in the Defined Business (as described below) which is the
same or substantially similar in nature to the business engaged in by the
Company or contemplated by the Company as of the date thereof in the State of
Texas, and each of the other states in the United States, and each foreign
country, in which the Company does business (whether directly or indirectly
through subsidiaries, affiliates, franchisees, licensees, representatives,
agents or otherwise).  Notwithstanding the foregoing, after  termination of
Executive’s employment with the Company, Executive may contract as an
independent contractor or be employed in a position with a business that is the
same or substantially similar in nature to the business engaged by the Company,
provided that Executive is neither employed by nor involved in any manner
whatsoever with any part of the business that competes directly with any product
of the Company and Executive does not work on any product that competes with any
product existing, being designed or in development by the Company.
 
 
(b)           Definition of Defined Business.  As used herein, the term “Defined
Business” shall mean the business of developing, manufacturing, marketing or
selling products that are similar to or compete with the current or contemplated
products of the Company as of the date thereof.
 
 
(c)           Non-Solicitation Agreement.  Executive shall not, directly or
indirectly, solicit for employment, or advise or recommend to any other person
that they solicit for employment, any employee of the Company (or any subsidiary
or affiliate), during the Term and for a term of two years thereafter; provided
however, that this paragraph shall not preclude Executive from giving an
employment reference at the request of any Executive of the Company or at the
request of a prospective employer of such Executive.


(d)           Conflicting Employment.  Executive shall not, during the Term,
engage in any other employment, occupation, consulting or other business
activity directly related to the Defined Business, nor will Executive engage in
any other activities that conflict with his obligations to the Company.
 
 
(e)           Unique and Essential Nature of Services of Executive.  Executive
understands and acknowledges that the Company is entering into this Agreement in
reliance upon the unique and essential nature of the personal services Executive
is to perform as an Executive of the Company and that irreparable injury would
befall the Company or its subsidiaries or affiliates should Executive serve a
competitor of, or compete, with the Company or any of its subsidiaries or
affiliates.
 
 
(f)           Acknowledgment of Reasonableness of Restrictions.  Executive
specifically acknowledges and agrees that the post-employment limitation upon
his activities as specified above, together with the geographical limitations
set forth above, are reasonable limitations as to time and place upon
Executive’s post-employment activities and that the restrictions are necessary
to preserve, promote and protect the business, accounts and good-will of the
Company and impose no greater restraint than is reasonably necessary to secure
such protection.
 
 
(g)           Limitation on Scope or Duration.  In the event that any provision
of this Section 6 shall be held invalid or unenforceable by a court of competent
jurisdiction by reason of the geographic or business scope or the duration
thereof, such invalidity or unenforceability shall attach only to the scope or
duration of such provision and shall not affect or render invalid or
unenforceable any other provision of this Section 6 and, to the fullest extent
permitted by law, this Section shall be construed as if the geographic or
business scope or the duration of such provision had been more narrowly drafted
so as not to be invalid or unenforceable but rather to provide the broadest
protection to the Company permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
7.           Confidential Information .
 
 
Company agrees that it will supply to Executive, and Executive will keep
confidential and will not, during or after this Agreement, in any medium,
disclose, divulge, furnish or make accessible to any person, firm, corporation
or other business entity or enterprise, any information, trade secrets, customer
information, marketing information, sales information, cost information,
technical data, know-how, secret processes, discoveries, methods, patentable or
non-patentable ideas, formulae, processing techniques or technical operations
relating to the business, business practices, methods, products, processes,
equipment, financial affairs or any confidential or secret aspect of the
business of the Company, including, by means of example and not limitation, the
following: (i) information identifying or tending to identify any of the
clients, customers, executives, or distributors of the Company or any subsidiary
of the Company; (ii) information regarding the intellectual property of the
Company or any subsidiary of the Company, including all patents, trademarks,
trade names, service marks, and copyrighted materials, all computer programs,
computer software (in object or executable code versions), computer source
codes, and graphical user interface screens, and all copy, ideas, designs,
methods, scripts, concepts, inventions, recordings, advertising and promotional
materials, whether or not protected under any law; and (iii) information
pertaining to the plans, products, services, processes, prospects, supplies,
procedures, techniques, research and development, financial statements, and
financial forecasts and projections of the Company or any subsidiary of the
Company; but excluding information that has been intentionally disclosed to the
public by the Company or any subsidiary of the Company or a disclosure required
by law, by a court of competent jurisdiction, or to respond in good faith to a
valid inquiry by a governmental authority and training in the unique business
methods of the Company (collectively, the “Confidential Information”) without
the prior written consent of the Company.  Upon the termination of this
Agreement for any reason, and at any time prior thereto upon request by the
Company, Executive shall return to the Company all written records of any
Confidential Information, together with any and all copies of such records, in
Executive’s possession.  Any Confidential Information which Executive may
conceive of or make during the Term shall be and remain the property of the
Company.  Executive agrees promptly to communicate and disclose all such
Confidential Information to the Company and to execute and deliver to the
Company any instruments deemed necessary by the Company to effect disclosure and
assignment thereof to it.
 
 
8.           Assignment.
 
 
This Agreement is for the unique personal services of Executive and is not
assignable or delegable in whole or in part by Executive without the consent of
the President and Chief Executive Officer of the Company.  This Agreement may be
assigned or delegated in whole or in part by the Company and, in such case, the
terms of this Agreement shall inure to the benefit of, be assumed by, and be
binding upon the entity to which this Agreement is assigned.


9.           Inventions
 
 
(a)             Disclosure of Inventions.  Executive hereby agrees that if he
conceives, learns, makes, or first reduces to practice, either alone or jointly
with others, any inventions, improvements, original works of authorship,
formulas, processes, computer programs, techniques, know-how, or data relating
to the Defined Business (hereinafter referred to collectively as “Inventions”)
while he is employed by the Company, he will promptly disclose such Inventions
to the Company or to any person designated by it.  Notwithstanding the fact that
Executive may determine that the Company has no right to such Invention, he
shall nevertheless promptly disclose any such Invention to the Company or to any
person designated by it upon reasonable request.  Executive acknowledges that
all Inventions developed, conceived, or created during the Term are “works for
hire” as that term is defined under U.S. copyright law, and include moral rights
as defined under U.S. and foreign copyright law.
 
(b)           Ownership, Assignment, Assistance, and Power of Attorney.  All
Inventions related to the Company’s business activities, shall be the sole and
exclusive property of the Company, and the Company shall have the right to use
and to apply for patents, copyrights, or other statutory or common law
protection for such Inventions in any country.  Executive hereby assigns to the
Company any rights which he may acquire in such Inventions.  Furthermore,
Executive agrees to assist the Company in every proper way at the Company’s
expense to obtain patents, copyrights, and other statutory common law
protections for such Inventions in any country and to enforce such rights from
time to time.  Specifically, Executive agrees to execute all documents as the
Company may desire for use in applying for and in obtaining or enforcing such
patents, copyrights, and other statutory or common law protections together with
any assignments thereof to the Company or to any person designated by the
Company.  In the event the Company is unable for any reason whatsoever to secure
Executive’s signature to any lawful document required to apply for or to enforce
any patent, copyright, or other statutory or common law protections for such
Inventions, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his agents and attorneys-in-fact to
act in his stead to execute such documents and to do such other lawful and
necessary acts to further the issuance and protection of such patents,
copyrights, or other statutory or common law protection, such documents or such
acts to have the same legal force and effect as if such documents were executed
by or such acts were done by Executive.
 
 

--------------------------------------------------------------------------------

 

10.           Executive’s Warranty.
 
           Executive’s undertakings herein will not constitute a breach of any
agreement to which Executive is a party or any obligation to which Executive is
bound.  Executive is not bound by any non-disclosure or non-compete agreement
which would in any way affect Executive’s performance of this
Agreement.  Executive has no obligations to others which are inconsistent with
the terms of this Agreement or with Executive’s duties to the Company under
this Agreement.
 
11.           Exit Interview.
 
           Upon termination or expiration of the Agreement, Executive agrees to
participate in an exit interview with the President and Chief Executive Officer
of the Company or their designee, wherein they will review the obligations under
this Agreement and Executive will ask any questions that he may have at that
time concerning whether information that he was exposed in connection with this
Agreement is considered confidential by the Company.  Executive agrees that he
will inform the Company at that time of any employer with whom he has accepted
employment as well as the position in which he will be employed.


           Executive agrees to return all property in his possession belonging
to the Company or any subsidiary or affiliate, including all written or printed
materials, keys, cards, equipment, cars, and any other item that is the property
of the Company or any subsidiary or affiliate.  Executive specifically
authorizes the Company to deduct from his paycheck any amounts due the Company
or any subsidiary or affiliate, such as charges for the Company’s property
damaged or not returned to the Company when requested, and any unapproved
charges incurred by Executive and payable by the Company.
 
12.           Injunctive Relief.
 
           Executive acknowledges and agrees that the remedies at law for any
breach of any of Executive’s obligations under the provisions of Sections 6, 7
or 9 would be inadequate, and agrees and consents that temporary and permanent
injunctive relief may be granted in any proceeding which may be brought to
enforce any of the provisions contained in Sections 6, 7 or 9 without the
necessity of proof of actual damage.
 
13.           Waiver or Modification.
 
           Any waiver, modification or amendment of any provision of this
Agreement shall be effective only if in writing in a document that specifically
refers to this Agreement and such document is signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.  The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision hereof or any subsequent breach of the same provision
hereof.  The failure of the Company at any time, or from time to time, to
require performance of any of Executive’s obligations under this Agreement shall
in no manner affect the Company’s right to enforce any provision of this
Agreement at a subsequent time.
 
14.           Severability.
 
 
If any provision of this Agreement is found to be unenforceable by a court of
competent jurisdiction, the remaining provisions shall nevertheless remain in
full force and effect.


 
 

--------------------------------------------------------------------------------

 
15.           Notices.
 
 
Any notice required or permitted hereunder to be given by either party shall be
in writing and shall be delivered personally or sent by certified or registered
mail, postage prepaid, or by private courier, or by telex or telegram to the
party to the address set forth below or to such other address as either party
may designate from time to time according to the terms of this paragraph:
 
 
To Executive at:                                      2711 Rockbridge Drive
Highlands Ranch, CO  80129
 
 
To the Company at:                                      C$ cMoney, Inc.
1001 Fannin, Ste 270
Houston, TX  77002
 
           A notice delivered personally shall be effective upon receipt.  A
notice sent by facsimile or telegram shall be effective twenty-four (24) hours
after the dispatch thereof.  A notice delivered by mail or by private courier
shall be effective on the third day after the day of mailing.
 
 
16.           Attorney’s Fees.
 
 
In the event of any action at law or equity to enforce or interpret the terms of
this Agreement, the prevailing party shall be entitled to reasonable attorney’s
fees and court costs in addition to any other relief to which such party may be
entitled.
 
 
17.           Entire Agreement.
 
 
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and, except for the agreement(s) evidencing
the Restricted Stock award between Executive and the Company, supersedes all
prior agreements and understandings, both written and oral between the parties
hereto with respect to the subject matter hereof and is not intended to confer
upon any other person or entity any rights or remedies hereunder except as
otherwise expressly provided herein.


 
18.           Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas applicable to contracts entered into and to be performed
entirely within such state.  It is to be performed in Houston, Harris County,
Texas.
 
 

--------------------------------------------------------------------------------

 

19.           Counterparts.
 
           This Agreement is being executed in several counterparts, each to be
considered an original for all purposes.
 
                                                      [Signature Page to Follow]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.
 
 
EXECUTIVE:
 
/s/ David R Johnson

David R. Johnson
 
 
 
 
THE COMPANY:
 
 
C$ cMONEY, INC.
 
 
 
 
 
 
By:    /s/ Jennifer
Harris                                                            


Its: Chief Executive
Officer                                                                           
 
 

--------------------------------------------------------------------------------

 

